DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, “Research of Detection of Lubricants Metal Particles”, Pages 1-8 (Gond Di; South China University of Technology English machine translation provided by the applicant) teaches a method for calibrating (Page 2, Chapter 5 “Sensor Test Trial” section) a lubrication oil metal debris sensor (Sections 5.1.1-5.1.2), comprising the following steps: applying an excitation to the lubrication oil metal debris sensor (Sections 5.1.1-5.1.2) to be calibrated (Page 2, Chapter 5 “Sensor Test Trial” section); obtaining an output signal (Section 5.1.2) from the lubrication oil metal debris sensor (Sections 5.1.1-5.1.2) to be calibrated (Page 2, Chapter 5 “Sensor Test Trial” 
	The first and second Chinese Office Actions of CN 2018111021885 provided in the IDS filed on 10/19/2020 and the IDS filed on 03/10/2021 states that “Research of Detection of Lubricants Metal Particles” along with common knowledge on the basis of “Research of Detection of Lubricants Metal Particles” teaches the limitation of "determining a sensitivity characteristic parameter of the lubrication oil metal debris sensor to be calibrated according to the diameter of the test metal ball with the known diameter, the output signal, and a preset data processing model".  However, “Research of Detection of Lubricants Metal Particles” does not expressly teach and/or positively recite the determination of the sensitivity characteristic of the sensor based on the 3 mentioned parameters.

In claim 1, the specific limitations of "determining a sensitivity characteristic parameter of the lubrication oil metal debris sensor to be calibrated according to the diameter of the test metal ball with the known diameter, the output signal, and a preset data processing model" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-14 are also allowed for depending on claim 1.

Regarding claim 15, “Research of Detection of Lubricants Metal Particles”, Pages 1-8 (Gond Di; South China University of Technology English machine translation provided by the applicant) teaches a calibration system (Section 5.1.1) for a lubrication 

The first and second Chinese Office Actions of CN 2018111021885 provided in the IDS filed on 10/19/2020 and the IDS filed on 03/10/2021 states that “Research of Detection of Lubricants Metal Particles” along with common knowledge on the basis of “Research of Detection of Lubricants Metal Particles” teaches the limitation of "determining a sensitivity characteristic parameter of the lubrication oil metal debris sensor to be calibrated according to the diameter of the test metal ball with the known diameter, the output signal, and a preset data processing model".  However, “Research of Detection of Lubricants Metal Particles” does not expressly teach and/or positively recite the determination of the sensitivity characteristic of the sensor based on the 3 mentioned parameters.

Claim 16 is also allowed for depending on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856